[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE APPLICATIONS TO VACATE AND CONFIRMARBITRATION AWARD
Plaintiff has failed to sustain its burden of proof that the "award was procured by undue means"; that the "award was procured through evident partiality on the part of the arbitrator" and that the "award was procured through complete disregard for the law by the arbitrator." As a result the application to vacate is denied.
Defendant has filed an application to confirm which must be granted if the award is not "vacated, modified or corrected as prescribed in sections 52-418 and 52-419." C.G.S. § 52-417.
Application to confirm is granted. CT Page 10377
N. O'Neill, J.